    Case: 1:14-cv-03988 Document #: 76 Filed: 03/26/19 Page 1 of 3 PageID #:616



                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                   Plaintiff-Intervenor,           )
                                                        No. 14 C 3988
                                                   )
                                                        No. 15 C 6204
             v.                                    )
                                                   )
                                                        Judge Norgle
 SNAP DIAGNOSTICS, LLC, GIL RAVIV, and             )
 STEPHEN BURTON,                                   )
                                                   )
                   Defendants.                     )

                       THE UNITED STATES’ AND THE DEFENDANTS’
                       JOINT MOTION TO STAY CIVIL PROCEEDINGS

       Plaintiff, the United States of America, together with defendants, Snap Diagnostics, LLC,

Gil Raviv, and Stephen Burton (collectively “Defendants”), move to stay this matter for 120 days,

up to and until July 22, 2019, in order to allow time for the United States and Defendants to address

certain issues that have recently arisen. In support, the parties state as follows:

       1.         The United States filed a Complaint in Intervention on December 18, 2017. Dkt.

35, Case No. 14 C 03988. Defendants filed answers to the Complaint in Intervention on July 9,

2018. Dkt. 67, Case No. 14 C 03988.

       2.         The court set a fact discovery deadline of September 13, 2019. Dkt. 71, Case No.

14 C 03988. However, this deadline was extended by 42 days through the court’s General Order

concerning the government shutdown. This order thereby reset the fact discovery deadline to

October 25, 2019.

       3.         Thus far, the parties have exchanged written discovery, including requests for

production and interrogatories, and have begun the production of documents.

       4.         However, the parties now seek a 120-day stay, up to and until July 22, 2019, in

order for the parties to address recent developments that are outside of the pending civil litigation

and that are not part of the public record. More specifically, this stay is requested based upon
    Case: 1:14-cv-03988 Document #: 76 Filed: 03/26/19 Page 2 of 3 PageID #:617



information that was provided by the United States to Defendants.

       5.      At the conclusion of the stay, the parties will notify the court of their positon

regarding continuance of the stay. Further, at the conclusion of the stay and if the issues have not

been resolved, the parties anticipate asking the court to schedule a status conference to discuss new

deadlines (as may be applicable) if it is necessary to proceed with discovery.

       6.      Relators do not oppose this request.

       7.      This motion is not intended to cause undue delay. Rather, the United States and

the Defendants jointly request a stay to facilitate further discussions toward resolution of

outstanding issues.

       8.      In the event the Court desires to have additional information supporting grounds

for the motion, Defendants will provide a filing under seal.

       WHEREFORE, the parties move the court to stay these civil proceedings for 120 days, or

up to and until July 22, 2019.




Dated: March 25, 2019                             Respectfully submitted,



                                              By: /s/ Steven A. Miller
                                                  Steven A. Miller
                                                  Bradley J. Bolerjack
                                                  Natalie R. Salazar
                                                  REED SMITH LLP
                                                  10 South Wacker Drive
                                                  Chicago, IL 60606-7507
                                                  Telephone: +1 312 207 1000
                                                  Facsimile: +1 312 207 6400
                                                  samiller@reedsmith.com
                                                  bbolerjack@reedsmith.com
                                                  nsalazar@reedsmith.com

                                                     Andrew C. Bernasconi (admitted pro hac)
                                                     REED SMITH LLP
                                                     1301 K Street, N.W.
                                                     Suite 1000 - East Tower

                                                 2
Case: 1:14-cv-03988 Document #: 76 Filed: 03/26/19 Page 3 of 3 PageID #:618



                                         Washington, D.C. 20005-3373
                                         Telephone: +1 202 414 9200
                                         Facsimile: +1 202 414 9299
                                         abernasconi@reedsmith.com

                                         Counsel for Defendants
                                         Snap Diagnostics, LLC and Gil Raviv



                                  By: /s/ Lisa M. Noller
                                      Lisa M. Noller
                                      FOLEY & LARDNER, LLP
                                      321 N. Clark Street
                                      Chicago, IL 60654
                                      Telephone: (312) 832-4363
                                      lnoller@foley.com

                                         Counsel for Defendant Stephen Burton


                                         JOHN R. LAUSCH, Jr.
                                         United States Attorney

                                  By: s/ Kathleen M. Flannery
                                      KATHLEEN M. FLANNERY
                                      Assistant United States Attorney
                                      219 South Dearborn Street
                                      Chicago, Illinois 60604
                                      (312) 353-7223
                                      kathleen.flannery@usdoj.gov

                                         Counsel for the United States




                                     3
